Citation Nr: 1635160	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This case was previously remanded by the Board, in October 2014, for further development.  For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the October 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to service connection for a back disability was also remanded by the Board in October 2014.  In a February 2015 rating decision, the RO granted service connection for lumbosacral strain and assigned a 20 percent disability rating effective from June 11, 2009.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay but finds that an additional remand is necessary.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board's October 2014 remand directed the RO to undertake appropriate development to obtain copies of all outstanding records relevant to the claim, including VA treatment records and "all available treatment and surgical reports pertinent to the Veteran's 1982 motor vehicle accident."  If additional pertinent evidence was found, the RO was directed to obtain a supplemental VA medical opinion as to the etiology of the Veteran's cervical spine disability.  However, upon review of the record, the Board finds that the RO did not substantially comply with these instructions on remand.  

First, it appears that the RO did not undertake efforts to obtain medical records related to the Veteran's 1982 motor vehicle accident, even though the Veteran received treatment at a VA medical facility following the accident.  The record contains a VA medical certificate dated in September 1982 that discusses cervical spine treatment for whiplash injuries.  The medical certificate shows that cervical spine x-rays were ordered and the Veteran was prescribed physical therapy, but these records are missing from the claims file.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the RO should specifically seek to obtain any medical records in VA's possession from 1982 and thereafter as related to the 1982 motor vehicle accident and treatment for the Veteran's cervical spine.  The Board observes that a handwritten note on a request for medical records made to the Iron Mountain VA medical center in March 2011 indicates that the Veteran may have been living in Chicago at the time of the 1982 accident.     

In addition, the January 2015 supplemental medical opinion incorrectly states that there is "no data in the [claims] file" regarding the 1982 motor vehicle accident and subsequent cervical spine fusion.  However, the September 1982 VA medical certificate pertains to whiplash injuries incurred by the Veteran in March 1982 and June 1982, with the latter being the result of a motor vehicle accident.  The examining nurse expressed concern regarding residuals from an "old injury causing limitation of movement and discomfort," and reference was made to a "severe auto accident in service."  The medical certificate also referred to x-ray results that showed narrowing and sprain of C5-C6, "degenerative and possibly post-traumatic."  As the January 2015 opinion did not consider this relevant evidence related to the Veteran's cervical spine disability, the Board finds that the opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service-connection claim, the examination or opinion must be adequate).

The Board also finds that the January 2015 VA opinion is inadequate because it is premised solely on the lack of documentation of a cervical spine condition during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible").  The examiner impermissibly ignored the Veteran's lay assertions of an in-service cervical spine disability, which renders the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr, 21 Vet. App. at 312.

For these reasons, the Board finds that this matter must be remanded for further development and compliance with the prior remand directives.  See Stegall, 11 Vet. App. at 268.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records dated in 1982 and thereafter, as related to the Veteran's motor vehicle accident that year, and associate them with the claims file.  It is noted that the Veteran may have been residing in Chicago, Illinois, at the time of the accident.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Next, provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify any treatment from private health care providers in 1982 and thereafter, as related to the Veteran's motor vehicle accident that year.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  Then, return the Veteran's claims file, including a copy of this Remand, to the VA clinician who provided the April 2010 and January 2015 opinions, or to a suitable substitute if unavailable.  Based on a review of the record, the clinician should render opinions as to the following:  

(a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current cervical spine disability, diagnosed as multi-level degenerative joint disease of the cervical spine and status post C5 and C6 fusion, began in service, was caused by service, or is otherwise related to service, to include a motor vehicle accident that occurred in August 1963? 

(b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current cervical spine disability is related to any intercurrent injury/ies to the Veteran's cervical spine that occurred after his separation from service in July 1964, to include motor vehicle accidents in 1982 and 2006?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service treatment records.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

The clinician should indicate that the claims file was reviewed and should consider these records and the Veteran's complete medical history in providing an opinion.  The clinician is requested to provide a complete rationale for any opinion rendered, with reference to pertinent evidence, including service and post-service treatment records.  If an opinion cannot be provided without resorting to mere speculation, the clinician should discuss why an opinion is not possible.

If additional examination of the Veteran is required to provide the requested opinion, such examination should be scheduled.

4.  After completion of the above, review the expanded record and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.
 
	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




